Case:19-01722-MCF13 Doc#:53 Filed:08/21/20 Entered:08/21/20 16:03:33                 Desc: Main
                          Document Page 1 of 14



                       IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF PUERTO RICO


 IN THE MATTER OF                                         CASE NO. 19-01722-BKT

 JOSE LUIS CORREA GONZALEZ                                CHAPTER 13
 XXX-XX-3630
 Debtor(s)                                                ASSET CASE


    MOTION TO SUBMIT POST CONFIRMATION MODIFIED PLAN DATED 8/17/2020


 TO THE HONORABLE COURT:

 NOW COMES, debtor through the undersigned attorney and very respectfully prays and
 states as follows:

    1. Debtor submits post confirmation modified plan dated 8/17/2020 to lower the
        monthly payments to the Chapter 13 Trustee as per Debtor’s new disposable
        income. While at the same time taking into consideration the social security
        administration retention order, still in effect, that continues to disburse payments to
        ASUME since the filing of the case. Amended Schedules I and J will be filed
        accordingly.
    2. Petitioner will continue to monitor the Social Security Administration retention
        order direct payments to ASUME. At the appropriate time Petitioner will inform the
        chapter 13 trustee that ASUME’s claim has been paid.
    3. It is important to remember that debtor‘s plan only provides for arrears to ASUME.
        That there are no current monthly ASUME payments.


 WHEREFORE, it is respectfully requested from this Honorable Court to approve Debtor’s
 post confirmation modified plan dated 8/17/2020.
Case:19-01722-MCF13 Doc#:53 Filed:08/21/20 Entered:08/21/20 16:03:33                  Desc: Main
                          Document Page 2 of 14


 José Luis Correa González
 19-01722-BKT
 Motion to submit PCM dated 8/21/2020
 Page 2




 NOTICE, within twenty one (21) days after service as evidence by the certification, and an
 additional (3) days pursuant to Fed. R. Bank. P. 9006(f) if you were served by mail, any
 party against whom this post confirmation modified plan dated 8/17/2020 has been
 served, or any other party to the action who objects to the relief sought herein, shall serve
 and file an objection or other appropriate response to this post confirmation modified plan
 with the Clerk’s office of the US Bankruptcy Court for the District of Puerto Rico. If no
 objection or other response is filed within the time allowed herein, the post confirmation
 modified plan will be deemed unopposed and may be granted unless: (i) the requested
 relief is forbidden by law; (ii) the requested relief is against public policy; or (iii) in the
 opinion of the Court, the interest of justice requires otherwise.


 I HEREBY CERTIFY: that a copy of this motion was electronically filed by debtor using the
 CM/ECF System which will send a notification to the standing Chapter 13 Trustee and to all
 registered interested parties. In addition, a copy of this motion was sent by debtor’s
 attorney to the debtor at the address of record and to all creditors and parties in interest
 appearing in the master address list not registered in CM/ECF.

 RESPECTFULLY SUBMITTED

 IN CAROLINA, PUERTO RICO, AUGUST 21, 2020.



                                             /s/ Ramón F. López
                                             RAMON F. LOPEZ, ESQ. (203813)
                                             ATTORNEY FOR THE ABOVE NAMED DEBTOR
                                             RAMON F. LOPEZ LAW OFFICES, P.S.C.
                                             PO BOX 34173
                                             FT BUCHANAN PR 00934
                                             PHONE (787) 276-0196
                                             ramonlopezlaw@gmail.com
Case:19-01722-MCF13 Doc#:53 Filed:08/21/20 Entered:08/21/20 16:03:33   Desc: Main
                          Document Page 3 of 14
Case:19-01722-MCF13 Doc#:53 Filed:08/21/20 Entered:08/21/20 16:03:33   Desc: Main
                          Document Page 4 of 14
Case:19-01722-MCF13 Doc#:53 Filed:08/21/20 Entered:08/21/20 16:03:33   Desc: Main
                          Document Page 5 of 14
Case:19-01722-MCF13 Doc#:53 Filed:08/21/20 Entered:08/21/20 16:03:33   Desc: Main
                          Document Page 6 of 14
Case:19-01722-MCF13 Doc#:53 Filed:08/21/20 Entered:08/21/20 16:03:33   Desc: Main
                          Document Page 7 of 14
Case:19-01722-MCF13 Doc#:53 Filed:08/21/20 Entered:08/21/20 16:03:33   Desc: Main
                          Document Page 8 of 14
Case:19-01722-MCF13 Doc#:53 Filed:08/21/20 Entered:08/21/20 16:03:33   Desc: Main
                          Document Page 9 of 14
Case:19-01722-MCF13 Doc#:53 Filed:08/21/20 Entered:08/21/20 16:03:33   Desc: Main
                          Document Page 10 of 14
Case:19-01722-MCF13 Doc#:53 Filed:08/21/20 Entered:08/21/20 16:03:33   Desc: Main
                          Document Page 11 of 14
Case:19-01722-MCF13 Doc#:53 Filed:08/21/20 Entered:08/21/20 16:03:33   Desc: Main
                          Document Page 12 of 14
Case:19-01722-MCF13 Doc#:53 Filed:08/21/20 Entered:08/21/20 16:03:33   Desc: Main
                          Document Page 13 of 14
Case:19-01722-MCF13 Doc#:53 Filed:08/21/20 Entered:08/21/20 16:03:33   Desc: Main
                          Document Page 14 of 14



 AR RESOURCES
 PO Box 1056
 Blue Bell, PA 19422

 ASUME
 PO BOX 70376
 San Juan, PR 00936

 BANCO SANTANDER
 PO BOX 362589
 San Juan, PR 00936-2589

 BANCO SANTANDER
 PO BOX 362589
 San Juan, PR 00936-2589

 BANK OF AMERICA
 PO BOX 982238
 El Paso, TX 79998-2235

 CARLOS LOZADA
 URB. VILLA CAROLINA
 AVE. SANCHEZ OSORIO

 CARMEN L. DIAZ MARRERO
 URB. VILLA FONTANA
 VIA 62 3BN7
 Carolina, PR 00983

 CLARO
 PO BOX 70367
 San Juan, PR 00936-8367

 CMRE
 3075 IMPERIAL HWY
 SUITE 200
 Brea, CA 92821

 COX
 P.O. Box 78071
 Phoenix, AZ 85062-8071

 HOME DEPOT
 PO BOX 9001010
 Louisville, KY 40290-1010

 NAVY FEDERAL CREDIT UNION
 PO BOX 3000
 Merrifield, VA 22119-3000

 PROGRESSIVE MANAGMENT SYSTEM
 1521 WEST CAMERON AVENUE
 West Covina, CA 91790

 T-MOBILE
 654 AVE MUNOZ RIVERA
 SUITE 2
 San Juan, PR 00918
